DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 as filed with applicant’s amendment dated 21 January 2021 are presently under consideration.
Applicant’s amendments to the claims filed with the response dated 21 January 2021 have overcome the indefiniteness rejections under 35 U.S.C. 112(b) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims filed with the response dated 21 January 2021 have overcome prior art anticipation rejections of Gupta, and Ohmori and these rejections are therefore withdrawn.
Applicant’s amendments to the claims filed with the response dated 21 January 2021 have been fully considered but upon performing further search and consideration, new art was discovered and a new rejection is set forth below. Further, applicant’s amendments to the claims are not found to overcome the prior art of Johnson (US 4,284,839) and the prior art rejection of Johnson is updated and remapped to show where the new limitations are taught.
Applicant’s amendments to the claims filed with the response dated 21 January 2021 have introduced new issues of indefiniteness under 35 U.S.C. 112(b) and these issues are detailed below.
Applicant’s arguments and remarks where applicable are also addressed below.

Claim Interpretation
The phrases “lying flat” and “vertical” are being interpreted in light of page 3 of the instant specification as being relative definitions where if two light-receiving surfaces are arranged in a staggered manner, and the angle between the normals of the two surfaces is ranged in 60 and 120 degrees one surface is considered “substantially lying flat” and the other is “substantially vertical”.
The limitation “divergent Fresnel lens” in the claims is being construed to include any Fresnel lens as Fresnel lenses are capable of functioning to both converge and diverge light as noted by the attached reference on Fresnel Lenses (https://www.mediacollege.com/lighting/types/fresnel.html): 
The light from a Fresnel lens can be made to spread out (flood) or concentrate into a tight beam (spot) by adjusting the distance between the lamp (light source) and the lens. If applicant wishes to claim a more particular interpretation of “divergent Fresnel lens”, applicant should amend the claims to reflect such a structure or particular functional limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the reflection-typed divergent Fresnel lens" in lines 3-4 and 7-8. There is insufficient antecedent basis for this limitation in the claim as a reflection-typed divergent Fresnel lens was never previously defined in claim 7 or claim 1 form which claim 7 depends and as such it’s not clear what reflection-typed divergent Fresnel lens is being referenced. As such, the scope of the claim cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu (US 2014/0048117).

Regarding claim 1 Yu discloses a concentrating solar apparatus, comprising: 
a first light-receiving element having a first light-receiving surface that is substantially lying flat ([0042]-[0046] Fig. 10 see: reflector 405 and PV module 404 having a first light receiving surface that lays flat (reflector 405 surface)), and 
a second light-receiving element having a second light-receiving surface that is arranged substantially vertical with respect to the first light-receiving surface ([0042]-[0046] Fig. 10 see: quasi-Fresnel lens 402 having a surface at its edges that is vertical relative to the flat surface (reflector 405)),
wherein the first light-receiving element is a solar converting device or a combination of a solar converting device and a light guiding device ([0042]-[0046] Fig. 10 see: reflector 405 and PV module 404 are considered a combination of a solar converting device and a light guiding device), and 
the second light-receiving element is a transmission-typed divergent Fresnel lens ([0042]-[0046] Fig. 10 see: quasi-Fresnel lens 402 transmitting light and considered to 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson (US 4,284,839).

Regarding claim 1 Johnson discloses a concentrating solar apparatus, comprising: 
a first light-receiving element having a first light-receiving surface that is substantially lying flat (C6/L27-38, Fig. 3 see: photovoltaic converter 72 arranged behind selectively reflecting mirror 68), and 
a second light-receiving element having a second light-receiving surface (C5/L25-55, C7/L13-37, Fig. 3 see: Fresnel lens 64 with light receiving surface),
wherein the first light-receiving element is a solar converting device or a combination of a solar converting device and a light guiding device (C6/L27-38, Fig. 3 see: photovoltaic converter 72 is a solar converting device), and the second light-receiving element is a transmission-typed divergent Fresnel lens (C7/L33-37, C5/L32-41, Fig. 3 see: Fresnel lens 64 is transmission-typed Fresnel lenses having some astigmatism and thus considered “divergent”, and also considered divergent for the reasons set forth under section “Claim Interpretation”); and 
the second light-receiving element is at least partially arranged in a central region of the first light receiving surface so that sunlight irradiate onto the first light-receiving 
Regarding the claim 1 limitation of the second light-receiving element having “a second light-receiving surface that is arranged substantially vertical with respect to the first light-receiving surface”, as noted above under the section “Claim Interpretation”, the phrases “lying flat” and “vertical” are being interpreted in light of page 3 of the instant specification as being relative definitions where if two light-receiving surfaces are arranged in a staggered manner, and the angle between the normals of the two surfaces is ranged in 60 and 120 degrees one surface is considered “substantially lying flat” and the other is “substantially vertical”. By this definition the second light-receiving surface of the Fresnel lens 64 appears to be substantially vertical with respect to the first light-receiving surface of the photovoltaic converter 72 of Johnson.
However, in the alternative where it’s not explicitly clear that the prior art of Johnson discloses where the second light-receiving element has a second light-receiving surface that is arranged substantially vertical with respect to the first light-receiving surface, Johnson teaches that the relative angle between the surfaces of the Fresnel lens 64 and photovoltaic converter 72 can be adjusted during the tracking of the sun (Johnson, C5/L55-68, C6/L1-26) and it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the second light-receiving surface of the Fresnel lens 64 to be s arranged substantially vertical with respect to the first light-receiving surface of the photovoltaic converter 72 of Johnson during solar 

Regarding claim 2 Johnson discloses the apparatus of claim 1, wherein 
the second light-receiving element being arranged above or below the first light-receiving surface, and a gap being provided between the lower end of the second light-receiving element and the first light-receiving surface (C5/L25-55, C7/L13-37, Fig. 3 see: Fresnel lens 64 is arranged over and spaced from photovoltaic converter 72); or 
the second light-receiving surface and the first light-receiving surface being 3arranged in a crisscross shape.   

Regarding claim 6 Johnson discloses the apparatus of claim 1, further comprising: 
a third light-receiving device having a third light-receiving surface that is substantially vertical with respect to the first light-receiving surface (C5/L25-55, C7/L13-37, Fig. 3 see: Fresnel lens 64 meets the limitation of the second light receiving device  where Fresnel lens 62 meets the limitation of a third light-receiving device having a third light-receiving surface); the third light-receiving device being selected from a group consisting of: a transmission-typed concentrating Fresnel lens, a reflection-typed concentrating Fresnel lens, a transmission-typed divergent Fresnel lens, and a reflection-typed divergent Fresnel lens (C7/L33-37, C5/L32-41, Fig. 3 see: Fresnel lens 62 is a transmission-typed concentrating Fresnel lens having some astigmatism and 
the third light-receiving surface and the second light-receiving surface are both arranged on the same side of the first light-receiving surface, and the third light-receiving surface is substantially perpendicular to the second light-receiving surface; or 
the third light-receiving surface and the second light-receiving surface are respectively arranged on different sides of the first light-receiving surface, and the third light-receiving surface is substantially perpendicular to or substantially parallel to the second light-receiving surface (C5/L25-55, C7/L13-37, Fig. 3 see: Fresnel lens 62 and Fresnel lens 64 are bother arranged on different sides of photovoltaic converter 72 where Fresnel lens 62 and Fresnel lens 64 are substantially parallel).  

Regarding claim 7 Johnson discloses the apparatus of claim 1, wherein the apparatus has at least one of the following features: 
the reflection-typed divergent Fresnel lens being specifically a double-sided reflection-typed divergent Fresnel lens which includes two Fresnel lens faces arranged back to back and one double-sided reflecting surface arranged between the two Fresnel lens faces; and 
the transmission-typed or reflection-typed divergent Fresnel lens being specifically a transmission-typed or reflection-typed linear divergent Fresnel lens (C7/L13-37, Fig. 5 see: where Fresnel lens 64 can be a transmission-typed linear Fresnel lens as in Fresnel lens 142 where the transmission-typed linear Fresnel lens 

Regarding claim 8 Johnson discloses the apparatus of claim 1, further comprising: 
at least one side reflecting panel arranged on a side of the first light-receiving surface such that the sunlight reaching the side reflecting panel is at least partially guided to a region where the first light-receiving surface or the second light-receiving surface is located (C6/L27-38, Fig. 3 see: spectrum splitting reflecting mirror 68 arranged on a light receiving side of the photovoltaic converter 72 and guiding light to photovoltaic converter 72).  

Regarding claim 9 Johnson discloses the apparatus of claim 8, wherein at least part of the surface of the side reflecting panel is formed by one or more devices selected from a group consisting of: a mirror reflector, and a 5reflection-typed divergent Fresnel lens (C6/L27-38, Fig. 3 see: reflecting mirror 68 is a spectrum splitting mirror reflector).  

Regarding claim 12 Johnson discloses the apparatus of claim 8, wherein the apparatus has the following feature: 
the lower end of the at least one side reflecting panel being separated from the first light-receiving surface by a gap (C6/L27-38, Fig. 3 see: reflecting mirror 68 separated from  photovoltaic converter 72 by a gap)

Regarding claim 13 Johnson discloses the apparatus of claim 12, further comprising a first driving mechanism configured for driving the side reflecting surface to rotate according to the needs of sun tracking so as to adjust the angle of the panel with respect to the first light-receiving surface (C5/L55-68, C6/L1-26 Fig. 3 see: mirror 68 supported by a brace 92 extending from controller 90 rotatable through arm 93 and member 94 for solar tracking).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,284,839) as applied to claims 1-2, 6-9, and 12-13 above, and further in view of Ammar (US 2009/0223555).

Regarding claim 3 Johnson discloses the apparatus of claim 1, wherein the first light-receiving element comprises a solar converting device (photovoltaic converter 72) as set for above, but does not explicitly disclose wherein the first light-receiving element comprises a concentrating Fresnel lens which forms the first light-receiving surface and the solar converting device which is arranged below the concentrating Fresnel lens where the concentrating Fresnel lens is transmission-typed, or arranged above the concentrating Fresnel lens where the concentrating Fresnel lens is reflection-typed.
Ammar discloses a solar concentrating apparatus having a first light receiving element comprising a concentrating Fresnel lens which forms a first light-receiving surface and a solar converting device which is arranged below the concentrating Fresnel lens where the concentrating Fresnel lens is transmission-typed (Ammar, [0106]-[0108] Figs. 4, 4A, 4C see: flat Fresnel lens 111 arranged to further concentrate light over a wide acceptance angle to a solar cell 84). Ammar teaches this allows light over a wider acceptance angle to be concentrated to a solar cell and does not require as precise solar tracking (Ammar, [0106]-[0109]).
Ammar and Johnson are combinable as they are both concerned with the field of solar concentrating apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Johnson in view of Ammar to further include a 

Regarding claim 4 modified Johnson discloses the apparatus of claim 3, and Ammar further teaches wherein the first light-receiving element further comprises 
a tapered light guiding device arranged between the concentrating Fresnel lens and the solar converting device, wherein the larger end of the tapered light guiding device faces toward the Fresnel lens, the smaller end of the tapered light guiding device faces toward the solar concentrating device, and at least part of the inner wall of the tapered light guiding device is a reflective surface (Ammar, [0109] Fig. 4D see: secondary reflector/homogenizer 125 that can be implemented with the Fresnel lenses to correct misalignments and lens imperfections and having tapered internal reflective surfaces 129).  

Regarding claim 5 modified Johnson discloses the apparatus of claim 4, and Ammar further teaches wherein a supporting wall of the light guiding device is comprised of one or more devices selected from a group consisting of: a mirror reflector, a reflection-typed divergent Fresnel lens, a transparent wall or a hollowed-out .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,284,839) as applied to claims 1-2, 6-9, and 12-13 above, and further in view of Meinel et al (US 4,131,485).

Regarding claim 10 Johnson discloses the apparatus of claim 9, but does not explicitly disclose wherein the at least part of the surface of the side reflecting panel is formed by a reflection-typed liner divergent Fresnel lens; or the upper portion of the side reflecting panel is formed by a reflection-typed liner divergent Fresnel lens, and the lower portion of the side reflecting panel is formed by a mirror reflector.  
Meinel discloses a solar concentrating apparatus including a side reflecting panel formed by a reflection-typed liner divergent Fresnel lens reflecting light towards a photovoltaic panel (Meinel, C3/L62-65, C4/L43-48, C6/L22-55, Figs. 1-2 see: reflective surfaces 6 can be Fresnel mirror which have a linear focus on photovoltaic cell 8, and considered to have some astigmatism and be divergent as explained under section “Claim Interpretation”). Meinel teaches the side reflecting panel on a side of the photovoltaic panel for reflecting light towards the photovoltaic panel that would otherwise miss the photovoltaic panel (Meinel, C6/L22-55).
Meinel and Johnson are combinable as they are both concerned with the field of solar concentrating apparatuses.


Regarding claim 11 Johnson discloses the apparatus of claim 8, but does not explicitly disclose wherein the at least one side reflecting panel is provided with a metal layer served as a reflective surface or disposed on the back side of the side reflecting panel; and the solar converting device is a photovoltaic panel thermally connected with the metal layer.
Meinel discloses a solar concentrating apparatus including a side reflecting panel provided with a metal layer served as a reflective surface and having a the solar converting device as a photovoltaic panel thermally connected with the metal layer (Meinel, C6/L22-55, Figs. 1-2 see: metal reflective surfaces 6 reflecting light towards photovoltaic cell 8 where PV cell 8 and the reflective surfaces 8 are both thermally connected through heat sink plate 44). Meinel teaches the side reflecting panel on a side of the photovoltaic panel for reflecting light towards the photovoltaic panel that 
Meinel and Johnson are combinable as they are both concerned with the field of solar concentrating apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Johnson in view of Meinel to further include a side reflecting panel provided with a metal layer served as a reflective surface and the solar converting device is a photovoltaic panel thermally connected with the metal layer as taught by Meinel (Meinel, C6/L22-55, Figs. 1-2 see: metal reflective surfaces 6 reflecting light towards photovoltaic cell 8 where PV cell 8 and the reflective surfaces 8 are both thermally connected through heat sink plate 44) as Meinel teaches the side reflecting panel on a side of the photovoltaic panel for reflecting light towards the photovoltaic panel that would otherwise miss the photovoltaic panel and provides cooling for the photovoltaic panel and reflecting panel (Meinel, C6/L22-55).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,284,839) as applied to claims 1-2, 6-9, and 12-13 above, in further view of Abiko et al (US 2016/0056755) and further in view of Ikeda et al (JP H04-325353A, reference made to attached English machine translation).

Regarding claim 14 Johnson discloses the apparatus of claim 13, but does not explicitly disclose said apparatus further comprising a vibrator having a vibrating element and a driving circuit 6thereof, the vibrating element being mechanically connected with at least one light-receiving surface of the apparatus so as to drive it to 
Abiko teaches a solar collector apparatus comprising a vibrator having a vibrating element and a driving circuit 6thereof, the vibrating element being mechanically connected with at least one light-receiving surface of the apparatus so as to drive it to vibrate (Abiko, [0038]-[0039], [0102]-[0103] Fig. 11 see: photovoltaic apparatus comprising a vibration device 20 driven by a drive circuit of a drive device 4 to vibrate photovoltaic panel 1) where Abiko teaches this vibrator functions to clean the panel through vibration in order to remove substances attached to the panel surface (Abiko, [0038]-[0039], [0102]-[0103]).
 Abiko and Johnson are combinable as they are both concerned with the field of solar concentrating apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Johnson in view of Abiko to further include a vibrator having a vibrating element and a driving circuit 6thereof as taught by Abiko, the vibrating element being mechanically connected with at least one light-receiving surface of the apparatus of Johnson so as to drive it to vibrate as taught by Abiko (Abiko, [0038]-[0039], [0102]-[0103] Fig. 11 see: photovoltaic apparatus comprising a vibration device 20 driven by a drive circuit of a drive device 4 to vibrate photovoltaic panel 1) as Abiko teaches this vibrator functions to clean the panel (at least one light-receiving surface) through vibration in order to remove substances attached to the panel surface (Abiko, [0038]-[0039], [0102]-[0103]).

Ikeda teaches a mirror with an attached vibrator having a vibrating element and a driving circuit for vibrating the mirror to remove substances attached to the mirror surface, where the vibrator is selected from a piezoelectric vibrator and an electromagnetic vibrator (Ikeda, Pages 2-3 Lines 76-110 Figs. 1-2 and 5 see: mirror 1 with vibrator/oscillator 2, transformer 7 and driving circuit 4 forming an ultrasonic vibrator considered to meet the limitations of being either a piezoelectric vibrator or an electromagnetic vibrator) where Ikeda teaches this arrangement increases the scattering effect of substances such as water droplets that adhere to the mirror surface to prevent reattachment (Ikeda, Pages 1-2 Lines 35-38 and Pages 2-3 Lines 76-110).
Ikeda and modified Johnson are combinable as they are both concerned with solving the same issue of cleaning the surface of an optical component using a vibrating device.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of modified Johnson in view of Abiko to employ a vibrator having selected from a piezoelectric vibrator and an electromagnetic vibrator as in Ikeda (Ikeda, Pages 2-3 Lines 76-110 Figs. 1-2 and 5 see: mirror 1 with vibrator/oscillator 2, transformer 7 and driving circuit 4 forming an ultrasonic vibrator considered to meet the limitations of being either a piezoelectric vibrator or an electromagnetic vibrator) as Ikeda teaches this vibrator arrangement increases the scattering effect of substances such as water droplets that adhere to the mirror surface 

Regarding claim 15 modified Johnson discloses the apparatus of claim 14, and Ikeda teaches wherein the driving circuit comprises at least one inductance element and at least one capacitance element which are connected in series (Ikeda, Pages 2-3 Lines 76-110 Figs. 1-2 and 5 see: transformer 7 connected to driving circuit 4 where transformers comprise inductors and capacitors), and the claim 15 limitation of “the circuit resonance frequency of the driving circuit being matched with the mechanical resonance frequency of the vibrating element” is directed to a method of operating the claimed apparatus. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The circuit resonance frequency of the driving circuit is considered fully capable of being matched with the mechanical resonance frequency of the vibrating element in modified Johnson as in Ikeda (Ikeda, Pages 1-2 Lines 35-48, Pages 2-3 Lines 76-110).
Regarding the claim 15 limitations of “the vibrating element is a piezoelectric element acting as the capacitance element of the driving circuit where the vibrator is a piezoelectric one; and the vibrating element is made of a sheet-shaped magnetized material where the vibrator is an electromagnetic one, and the driving circuit excites the vibrating element to generate vibration through the inductance element” these limitations respectively are directed to an intended use of the vibrating element and driving circuit of the claimed apparatus. A recitation directed to the manner in which a 
Ikeda teaches the structural limitations of the driving circuit and ultrasonic vibrator/oscillator (Ikeda, Pages 2-3 Lines 76-110 Figs. 1-2 and 5 see: mirror 1 with vibrator/oscillator 2, transformer 7 and driving circuit 4 forming an ultrasonic vibrator considered to meet the limitations of being either a piezoelectric vibrator or an electromagnetic vibrator) and as such is considered fully capable of performing the functions of the claimed intended use. 

Regarding claim 16 modified Johnson discloses the apparatus of claim 14, and Ikeda discloses wherein the vibrator is an ultrasonic motor, and an oscillator of the ultrasonic motor functions as the vibrating element (Ikeda, Pages 2-3 Lines 76-110 Figs. 1-2 and 5 see: mirror 1 with vibrator/oscillator 2 which is an ultrasonic vibrator), and Abiko teaches where the (ultrasonic) motor can further serves as a motor of the first driving mechanism (Abiko, [0038]-[0039], [0102]-[0103] Fig. 11 see: photovoltaic apparatus comprising a vibration device 20 which is part of the drive circuit of the drive device 4 which rotates the photovoltaic panel 1).



Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
Applicant argues the prior art of Johnson does not teach the claim 1 limitations of “the second light-receiving element is a transmission-typed divergent Fresnel lens; and the second light-receiving element is at least partially arranged in a central region of the first light-receiving surface”, however applicant’s arguments to Johnson are directed to the prior mapping of claim features set forth in the prior office action that is no longer relied upon. As recited above, Johnson teaches where the second light-receiving element is at least partially arranged in a central region of the first light receiving surface so that sunlight irradiate onto the first light-receiving surface after passing through the second light-receiving surface (C5/L25-55, C7/L13-37, Fig. 3 see: Fresnel lens 64 is arranged over and thus at least partly in the central light receiving region of photovoltaic converter 72 where Fresnel lens 64 transmits light to photovoltaic converter 72).
Applicant’s arguments and remarks do not address the new claim mapping of Johnson and thus are considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726